Per Curiam.
Proceeding initiated in this Court pursuant to Public Officers Law § 36 to remove respondent from the office of Supervisor of the Town of Lake Luzerne, Warren County.
Petitioners now move for an order "accepting into evidence additional information” concerning respondent’s conviction in the Town of Moreau Justice Court for the unclassified misdemeanor of conflict of interest in violation of section 801 of the General Municipal Law. Respondent cross-moves for summary judgment or, in the alternative, for an opportunity to present proof at a hearing.
Under the circumstances, we conclude that referral of this matter for a hearing is appropriate (see, e.g., Matter of DeFalco v Doetsch, 208 AD2d 1047).
Petitioners’ motion is denied, without costs and without prejudice to renewal before the Referee; respondent’s cross motion is granted only to the extent that a reference is granted and in all other respects the cross motion is denied, without costs.
Crew III, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., *977concur. Ordered, that petitioners’ motion is denied, without costs and without prejudice to renewal before the Referee, and it is further ordered, that respondent’s cross motion is granted only to the extent that the matter is referred for a hearing and in all other respects the cross motion is denied, without costs, and it is further ordered, that Honorable Howard M. Aison, former Montgomery County Judge, is appointed as Referee to take testimony and report his findings thereon to this Court.